Opinions of the United
1999 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-10-1999

USA v. Bradley
Precedential or Non-Precedential:

Docket 97-5462




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1999

Recommended Citation
"USA v. Bradley" (1999). 1999 Decisions. Paper 224.
http://digitalcommons.law.villanova.edu/thirdcircuit_1999/224


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1999 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed August 10, 1999

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

Nos. 97-5462 and 97-5464

UNITED STATES OF AMERICA

v.

WILLIAM F. BRADLEY,
a/k/a FRANKLIN BRADLEY

William F. Bradley,

       Appellant in No. 97-5462

UNITED STATES OF AMERICA

v.

JACKIE R. MATTISON,

       Appellant in No. 97-5464

On Appeal from the United States District Court
for the District of New Jersey
(D.C. Crim. Nos. 96-00052-2 and 96-00052-1)

Argued February 17, 1999, Opinion filed April 19, 1999

BEFORE: GREENBERG, ROTH, and LOURIE,*
Circuit Judges

(Order Filed: August 10, 1999)



_________________________________________________________________
*Honorable Alan D. Lourie, Circuit Judge of the United States Court of
Appeals for the Federal Circuit, sitting by designation.
ORDER AMENDING OPINION

It is hereby ordered that the ninth word of the second
sentence of the jury instruction which is quoted on pages
10 and 11 of the slip opinion in this case and published as
United States v. Bradley, 173 F.3d 225, 231 (3d Cir. 1999),
is amended to the end that "to" replaces "of" in the
sentence. Thus, the sentence will read: "The public official
need not fulfill the promise to the payor. . . ."

       BY THE COURT:

        /s/ Morton I. Greenberg
       Circuit Judge

DATED: August 10, 1999

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                  2